Exhibit 10.1

 

Execution Version

 

AMENDMENT NO. 1 TO CREDIT AGREEMENT

 

This AMENDMENT NO. 1 TO CREDIT AGREEMENT (this “Amendment”), dated as of July 1,
2015, is entered into by and among AECOM (formerly known as AECOM Technology
Corporation), a Delaware corporation (the “Company”), on behalf of itself and
certain subsidiaries of the Company acting as guarantors (the “Guarantors” and
collectively with the Company, the “Loan Parties”) under the Credit Agreement
(defined below), each Lender under the Credit Agreement that is a party hereto,
and BANK OF AMERICA, N.A., as Administrative Agent (in such capacity, the
“Administrative Agent”), Swing Line Lender and an L/C Issuer.

 

RECITALS

 

WHEREAS, the Company, the Lenders and the Administrative Agent are parties to
that certain Credit Agreement, dated as of October 17, 2014 (as amended hereby
and as further amended, restated, extended, supplemented or otherwise modified
from time to time, the “Credit Agreement”), pursuant to which the Lenders have
extended certain revolving, term and letter of credit facilities to the Company;

 

WHEREAS, the Loan Parties have requested certain amendments to certain terms of
the Credit Agreement as provided herein, and the Administrative Agent and each
of the undersigned Lenders have agreed to such requests, subject to the terms
and conditions of this Amendment.

 

NOW, THEREFORE, for valuable consideration, the receipt and adequacy of which
are hereby acknowledged, the parties hereto hereby agree as follows:

 

1.                                      Defined Terms.  Unless otherwise defined
herein, capitalized terms used herein shall have the meanings, if any, assigned
to such terms in the Credit Agreement, as amended by this Amendment.

 

2.                                      Amendment to Credit Agreement.  Subject
to the terms and conditions hereof and with effect from and after the Amendment
Effective Date (defined below), Section 1.01 of the Credit Agreement is hereby
amended by amending and restating clause (a)(v) of the definition of
“Consolidated EBITDA” in its entirety as follows:

 

(v)                                 the amount of any restructuring charge or
reserve or integration cost, including any one-time costs incurred in connection
with the Transactions and acquisitions or divestitures after the Closing Date,
in an aggregate amount not to exceed $250,000,000, such amount to increase (with
carryforward of all unused amounts) by the amount set forth below, beginning on
October 1, 2015 and on each October 1st thereafter:

 

Increase Date:

 

Increase Amount:

 

October 1, 2015

 

$

75,000,000

 

October 1, 2016

 

$

50,000,000

 

October 1, 2017

 

$

25,000,000

 

October 1, 2018

 

$

25,000,000

 

 

--------------------------------------------------------------------------------


 

3.                                      Representations and Warranties.  The
Company, on behalf of itself and each of the other Loan Parties, hereby
represents and warrants to the Administrative Agent and the Lenders as follows:

 

(a)                                 the execution, delivery and performance by
the Company of this Amendment have been duly authorized by all necessary
corporate or other organizational action and do not and will not (i) contravene
the terms of any of the Company’s Organization Documents; (ii) conflict with or
result in any breach or contravention of, or the creation of any Lien under, or
require any payment to be made under (A) any Contractual Obligation to which the
Company or any other Loan Party is a party or affecting such Person or the
properties of such Person or any of its Subsidiaries or (B) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Company or any other Loan Party or its property is subject; or
(iii) violate any Law, except, in the cases of clause (ii) and (iii) as could
not reasonably be expected to have a Material Adverse Effect;

 

(b)                                 this Amendment has been duly executed and
delivered by the Company, and constitutes a legal, valid and binding obligation
of the Company, enforceable against the Company in accordance with its terms,
except as may be limited by equitable principles and by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to creditors’ rights
generally;

 

(c)                                  the representations and warranties of
(i) the Company contained in Article V of the Credit Agreement and (ii) each
Loan Party contained in each other Loan Document are true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) on and as of the Amendment Effective
Date, except to the extent that such representations and warranties specifically
refer to an earlier date, in which case they shall be true and correct in all
material respects (or, with respect to representations and warranties modified
by materiality standards, in all respects) as of such earlier date, and except
that for purposes of this clause (c), the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement shall be deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a) and
(b) of the Credit Agreement, respectively;

 

(d)                                 no Default exists either before or after the
effectiveness of this Amendment on the Amendment Effective Date.

 

4.                                      Effective Date.

 

(a)                                 This Amendment will become effective on the
date on which the Administrative Agent shall have received electronically
delivered (including by facsimile or pdf) counterparts of this Amendment duly
executed by the Company, the requisite Lenders and the Administrative Agent; and
(the “Amendment Effective Date”).

 

(b)                                 For purposes of determining compliance with
the conditions specified in this Section 4, each Lender that has executed this
Amendment and delivered it to the Administrative Agent shall be deemed to have
consented to, approved or accepted, or to be satisfied with, each document or
other matter required under this Section 4 to be consented to or approved by or
acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to this Amendment being deemed
effective by the Administrative Agent on the Amendment Effective Date specifying
its objection thereto.

 

(c)                                  From and after the Amendment Effective
Date, the Credit Agreement is amended as set forth herein.

 

2

--------------------------------------------------------------------------------


 

(d)                                 Except as expressly amended and/or waived
pursuant hereto, the Credit Agreement and each other Loan Document shall remain
unchanged and in full force and effect and each is hereby ratified and confirmed
in all respects, and any waiver contained herein shall be limited to the express
purpose set forth herein and shall not constitute a waiver of any other
condition or circumstance under or with respect to the Credit Agreement or any
of the other Loan Documents.

 

(e)                                  The Administrative Agent will notify the
Company and the Lenders of the occurrence of the Amendment Effective Date.

 

5.                                      Reaffirmation.  The Company, on behalf
of itself and each other Loan Party, (a) acknowledges and consents to all of the
terms and conditions of this Amendment, (b) affirms all of its and the other
Loan Parties’ obligations under the Loan Documents, and (c) agrees that this
Amendment and all documents executed in connection herewith do not operate to
reduce or discharge any Loan Party’s obligations under the Loan Documents.

 

6.                                      Miscellaneous.

 

(a)                                 Except as herein expressly amended, all
terms, covenants and provisions of the Credit Agreement and each other Loan
Document are and shall remain in full force and effect.  All references in any
Loan Document to the “Credit Agreement” or “this Agreement” (or similar terms
intended to reference the Credit Agreement) shall henceforth refer to the Credit
Agreement as amended by this Amendment.  This Amendment shall be deemed
incorporated into, and a part of, the Credit Agreement.

 

(b)                                 This Amendment shall be binding upon and
inure to the benefit of the parties hereto, each other Lender and each other
Loan Party, and their respective successors and assigns.

 

(c)                                  THIS AMENDMENT IS SUBJECT TO THE PROVISIONS
OF SECTIONS 10.14 AND 10.15 OF THE CREDIT AGREEMENT RELATING TO GOVERNING LAW,
VENUE AND WAIVER OF RIGHT TO TRIAL BY JURY, THE PROVISIONS OF WHICH ARE BY THIS
REFERENCE INCORPORATED HEREIN IN FULL.

 

(d)                                 This Amendment may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract.  This Amendment and the other Loan Documents
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof.  Except as provided in
Section 4, this Amendment shall become effective when it shall have been
executed by the Administrative Agent and when the Administrative Agent shall
have received counterparts hereof that, when taken together, bear the signatures
of each of the other parties required to be a party hereto.  Delivery of an
executed counterpart of a signature page of this Amendment by telecopy or other
electronic imaging means shall be effective as delivery of a manually executed
counterpart of this Amendment.  This Amendment may not be amended except in
accordance with the provisions of Section 10.01 of the Credit Agreement.

 

(e)                                  If any provision of this Amendment or the
other Loan Documents is held to be illegal, invalid or unenforceable, (a) the
legality, validity and enforceability of the remaining provisions of this
Amendment and the other Loan Documents shall not be affected or impaired thereby
and (b) the parties shall endeavor in good faith negotiations to replace the
illegal, invalid or unenforceable provisions with valid provisions the economic
effect of which comes as close as possible to that of the illegal, invalid

 

3

--------------------------------------------------------------------------------


 

or unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

(f)                                   The Company agrees to pay in accordance
with Section 10.04 of the Credit Agreement all reasonable out of pocket expenses
incurred by the Administrative Agent and its Affiliates in connection with the
preparation, execution, delivery, administration of this Amendment and the other
instruments and documents to be delivered hereunder, including, without
limitation, the reasonable and documented fees, charges and disbursements of
counsel to the Administrative Agent with respect thereto and with respect to
advising the Administrative Agent as to its rights and responsibilities
hereunder and thereunder.

 

(g)                                  This Amendment shall constitute a “Loan
Document” under and as defined in the Credit Agreement.

 

[Signature Pages Follow.]

 

4

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

 

 

COMPANY:

 

 

 

AECOM

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AECOM

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AECOM

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A., as a Lender, L/C Issuer and Swing Line Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AECOM

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------


 

 

[LENDER], as a Lender

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

AECOM

Signature Pages

Amendment No.1 to Credit Agreement

 

--------------------------------------------------------------------------------